DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 12 and subsequent dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Regarding claims 1 and 12, the limitations “the first DC-DC converter being located integrally WITHIN a housing of the power converting apparatus” and “the second DC-DC converter being located integrally WITHIN  a housing of the main battery”, (emphasis added by bold and capitalization of “within”) is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is because the specification discloses that the first DC-DC converter is provided integrally WITH the power converting apparatus as seen in paragraphs [0047, 0062]. 
Furthermore, the specification discloses that the second DC-DC converter is provided integrally WITH the main battery as seen in paragraphs [0048, 0063, 0068]. 
Looking at the Drawings Fig. 3: first DC-DC converter 51 is NOT located integrally WITHIN power converting apparatus 3, however it is located integrally WITH power converting apparatus 3 WITHIN the power control unit 101. In the case of the second DC-DC converter 52, it is NOT located integrally WITHIN main battery 2, however, it is located integrally WITH main battery 2 WITHIN the battery pack 102. 
Furthermore, the specification does not provide support for “housing of the power converting apparatus” and “housing of the main battery”. 
Thereby, the limitations “the first DC-DC converter being located integrally WITHIN a housing of the power converting apparatus” and “the second DC-DC converter being located integrally WITHIN  a housing of the main battery”, would be regarded as new matter that does not have support for in the specification of the application.
Here onwards the claims 1 and 12 will be examined in accordance to the disclosure of the specification paragraphs [0047-0048, 0062-0063], limitations reading as follows: 
“the first DC-DC converter being located integrally WITH the power converting apparatus” and “the second DC-DC converter being located integrally WITH  the main battery”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 15, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0144725 (Nozawa) in view of US 6507506 (Pinas).
Regarding claim 1, Nozawa teaches a vehicle power supply system mounted on a vehicle (Fig. 1), the vehicle power supply system comprising: 
a main battery (Fig. 1 shows main battery 4) [0025-0026];
 a power converting apparatus configured to convert DC power of the main battery into AC power (Fig. 1 inverter 18 configured to convert DC power of the main battery 4 into AC power) [0025-0026];
 a switch configured to switch a state between energization and cutoff between the main battery and the power converting apparatus (Fig. 1 switch is SMR 20) [0029-0032];

 a second DC-DC converter connected to a power supply wiring between the switch and the main battery (Fig. 1 DDC2 ie. second DC-DC converter 30 connected to power supply wiring between the switch and the main battery 4), the second DC-DC converter being located integrally with the main battery (Fig. 2 shows that the DDC2 ie. second DC-DC converter 30 is provided integrally with the main battery 4) [0033-0034], 
wherein:
 the first DC-DC converter and the second DC-DC converter are mounted at positions distant from each other on the vehicle (Fig. 1-2 shows the first and second DC-DC converters 28 and 30 mounted at positions distant from each other on the vehicle) [0057]. 
 	However, Nozawa does not teach one of the first DC-DC converter and the second DC-DC converter is mounted outside a vehicle interior of the vehicle, and the other is mounted inside the vehicle interior in the vehicle.
	However, Pinas teaches one of the first DC-DC converter and the second DC-DC converter is mounted outside a vehicle interior of the vehicle, and the other is mounted inside the vehicle interior in the vehicle (Fig. 5 shows electrical distribution box 61 comprising a DC-DC converter 62 and electrical distribution box 63 comprising a DC-DC converter 64 whereby as 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the first DC-DC converter mounted in the engine compartment in order to ensure that the power from the battery through the converter is reaching the motor whereas the other DC-DC converter being mounted inside the vehicle interior would provide ease in supplying power to the auxiliary loads with efficiency. 

Regarding claim 2, Nozawa teaches wherein at least one of the first DC-DC converter and the second DC-DC converter is a bidirectional DC-DC converter [0054-0055].

Regarding claim 3, Nozawa teaches wherein the first DC-DC converter and the second DC-DC converter are mounted at positions on opposite sides of the vehicle relative to a cabin of the vehicle (Fig. 1 shows the DDC1 and DDC2 to be on the opposite sides of the cabin in the vehicle).

Regarding claim 4, Nozawa teaches vehicle power supply system according to claim 3, whereby the first DC-DC converter and the second DC-DC converter are in separate cases (Fig. 2 shows the cases 56 and 58 comprising the DC-DC converters 30 and 28 respectively) [0034, 0043]. 
 	However, Nozawa does not teach wherein the one of the first DC-DC converter and the second DC-DC converter, which is mounted outside the vehicle interior, is mounted in an engine compartment, and the other is mounted inside the vehicle interior of the vehicle.

	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the first DC-DC converter mounted in the engine compartment in order to ensure that the power from the battery through the converter is reaching the motor whereas the other DC-DC converter being mounted inside the vehicle interior would provide ease in supplying power to the auxiliary loads with efficiency. 

Regarding claim 5, Nozawa and Pinas teach vehicle power supply system according to claim 4.
However, Nozawa does not teach wherein the first DC-DC converter is mounted in the engine compartment, and the second DC-DC converter is mounted inside the vehicle interior.
However, Pinas teaches one of the first DC-DC converter and the second DC-DC converter is mounted outside a vehicle interior of the vehicle, and the other is mounted inside the vehicle interior in the vehicle (Fig. 5 shows electrical distribution box 61 comprising a DC-DC converter 62 and electrical distribution box 63 comprising a DC-DC converter 64 whereby as shown in Fig. 7 the electrical distribution box 61 is provided in the engine compartment while the electrical distribution box 63 is provided in the passenger compartment) [Col 7 lines 16-61].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the first DC-DC converter mounted in the engine 

Regarding claim 8, Nozawa teaches wherein the second DC-DC converter is provided integrally with the switch (Fig. 1 shows that DDC2 ie. second DC-DC converter 30 is provided integrally with the switch 20).

Regarding claim 9, Nozawa teaches wherein the second DC-DC converter is provided integrally with a battery monitor configured to monitor and control the main battery (Fig. 2 shows the control circuits 42 and 54 which are configured to monitor and control the main battery by controlling the amount of power being supplied to and taken from the battery) [0025, 0028-0030, 0030-0034].

Regarding claim 10, Nozawa teaches wherein output power of the first DC-DC converter is different from output power of the second DC- DC converter (second DC-DC converter 30 is supplying power to charge sub battery 22 with voltage of 13-14.5 volts and first DC-DC converter 28 is supplying power to first or second motors 6 or 8 at 600 volts) [0028, 0030-0032].

Regarding claim 11, Nozawa teaches wherein the output power of the second DC-DC converter is smaller than the output power of the first DC-DC converter (second DC-DC converter 30 is a buck converter wherein the first DC-DC converter 28 can be a buck or a boost converter, thereby indicating that when the first DC-DC converter 28 is operating as a boost then the output power 

Regarding claim 12, Nozawa teaches a vehicle power supply system mounted on a vehicle (Fig. 1), the vehicle power supply system comprising: 
a main battery (Fig. 1 shows main battery 4) [0025-0026]; 
a power converting apparatus configured to convert DC power of the main battery into AC power (Fig. 1 inverter 18 configured to convert DC power of the main battery 4 into AC power) [0025-0026]; 
a switch configured to switch a state between energization and cutoff between the main battery and the power converting apparatus (Fig. 1 switch is SMR 20) [0029-0032]; 
a first DC-DC converter connected to a power supply wiring between the switch and the power converting apparatus (Fig. 1 first DC-DC converter 28 connected to a power supply wiring between the switch 20 and the inverter 18 ie. power converting apparatus); and,
 the first DC-DC converter being located integrally with the power converting apparatus (Fig. 2 shows the DDC1 ie. first DC-DC converter is provided integrally with PCU which comprises of the inverter 18 ie. power converting apparatus) [0033-0034]; and
a second DC-DC converter connected to a power supply wiring between the switch and the main battery (Fig. 1 DDC2 ie. second DC-DC converter 30 connected to power supply wiring between the switch and the main battery 4), the second DC-DC converter being located integrally with the 
 wherein: 
the first DC-DC converter and the second DC-DC converter are mounted at positions distant from each other in the vehicle (Fig. 1 shows the DDC1 and DDC2 mounted at positions distant from each other in the vehicle), and at least one of the first DC-DC converter and the second DC-DC converter is a bidirectional DC-DC converter [0054-0055].
	However, Nozawa does not teach such that one of the first DC-DC converter and the second DC-DC converter is mounted in an engine compartment, and the other is mounted inside a vehicle interior of the vehicle.
	However, Pinas teaches such that one of the first DC-DC converter and the second DC-DC converter is mounted in an engine compartment, and the other is mounted inside a vehicle interior of the vehicle (Fig. 5 shows electrical distribution box 61 comprising a DC-DC converter 62 and electrical distribution box 63 comprising a DC-DC converter 64 whereby as shown in Fig. 7 the electrical distribution box 61 is provided in the engine compartment while the electrical distribution box 63 is provided in the passenger compartment) [Col 7 lines 16-61]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the first DC-DC converter mounted in the engine compartment in order to ensure that the power from the battery though the converter is sending power efficiently to the motor whereas the other DC-DC converter being mounted inside the vehicle interior would create ease in supplying power to the auxiliary loads efficiently. 



Regarding claim 13, Nozawa teaaches wherein the first DC-DC converter and the second DC-DC converter are mounted at positions on opposite sides of the vehicle relative to a cabin of the vehicle (Fig. 1 shows the DDC1 and DDC2 to be on the opposite sides of the cabin in the vehicle).


Regarding claim 15, Nozawa and Pinas teaches vehicle power supply system according to claim 13.
However, Nozawa does not teach wherein the first DC-DC converter is mounted in the engine compartment, and the second DC-DC converter is mounted inside the vehicle interior.
However, Pinas teaches wherein the first DC-DC converter is mounted in the engine compartment, and the second DC-DC converter is mounted inside the vehicle interior (Fig. 5 shows electrical distribution box 61 comprising a DC-DC converter 62 and electrical distribution box 63 comprising a DC-DC converter 64 whereby as shown in Fig. 7 the electrical distribution box 61 is provided in the engine compartment while the electrical distribution box 63 is provided in the passenger compartment) [Col 7 lines 16-61].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the first DC-DC converter mounted in the engine compartment in order to ensure that the power from the battery through the converter is reaching the motor whereas the other DC-DC converter being mounted inside the vehicle interior would provide ease in supplying power to the auxiliary loads with efficiency. 


Regarding claim 18, Nozawa teaches wherein the second DC-DC converter is provided integrally with the switch (Fig. 1 shows that second DC-DC converter 30 is provided integrally with the switch 20).

Regarding claim 19, Nozawa teaches wherein the second DC-DC converter is provided integrally with a battery monitor configured to monitor and control the main battery (Fig. 2 shows the control circuits 42 and 54 which are configured to monitor and control the main battery by controlling the amount of power being supplied to and taken from the battery) [0025, 0028-0030, 0030-0034].

Regarding claim 20, Nozawa teaches wherein output power of the first DC-DC converter is different from output power of the second DC- DC converter (second DC-DC converter 30 is supplying power to charge sub battery 22 with voltage of 13-14.5 volts and first DC-DC converter 28 is supplying power to first or second motors 6 or 8 at 600 volts) [0028, 0030-0032].

Regarding claim 21, Nozawa teaches wherein the output power of the second DC-DC converter is smaller than the output power of the first DC-DC converter (second DC-DC converter 30 is a buck converter wherein the first DC-DC converter 28 can be a buck or a boost converter, thereby indicating that when the first DC-DC converter 28 is operating as a boost then the output power of the second DC-DC converter 30 is smaller than the output of the first DC-DC converter, furthermore, second DC-DC converter 30 is supplying power to charge sub battery 22 with .


Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 12, the limitations “the first DC-DC converter being located integrally WITHIN a housing of the power converting apparatus” and “the second DC-DC converter being located integrally WITHIN a housing of the main battery”, are not supported in the specification as indicated in the 112(a) rejection above. 
Thereby, the Applicant’s arguments regarding the amended limitation are not persuasive. 
Examiner indicated that those claim limitations are being examined as follows: “the first DC-DC converter being located integrally WITH the power converting apparatus” and “the second DC-DC converter being located integrally WITH the main battery” which has support on the specification paragraphs [0047-0048, 0062-0063, 0068]. 
Regarding claims 1 and 12, Nozawa Fig. 2 shows the DDC1 ie. first DC-DC converter is provided integrally with PCU which comprises of the inverter 18 ie. power converting apparatus wherein the first DC-DC converter is connected directly to the PCU which comprises of the inverter 18 [0033-0034], thereby teaching “the first DC-DC converter being located integrally with the power converting apparatus”. 
Nozawa also shows Fig. 1 DDC2 ie. second DC-DC converter 30 connected to power supply wiring between the switch and the main battery 4 and Fig. 2 shows that the DDC2 ie. second 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836